186 F.2d 502
NATIONAL LABOR RELATIONS BOARD,v.A. J. SIRIS PRODUCTS CORP. OF VIRGINIA.
No. 6199.
United States Court of Appeals Fourth Circuit.
Argued Jan. 10, 1951.Decided Jan. 11, 1951.

Edward Friedman, Atty., National Labor Relations Board, Washington, D.C.  (George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. General Counsel, and Owsley Vose, Atty., National Labor Relations Board, all of Washington, D.C., on brief), for petitioner.
Isidor E. Schlesinger, New York City, (Schlesinger & Krinsky, New York City, on brief), for respondent.
Before PARKER, SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to enforce an order of the National Labor Relations Board which found the respondent guilty of unfair labor practices in interfering with, restraining and coercing its employees contrary to the provisions of section 8(a)(1) of the National Labor Relations Act, 29 U.S.C.A. § 158(a)(1), and directed that respondent cease and desist from such practices.  The order is based upon substantial evidence and is entirely proper since it forbids only violations of section 8(a)(1) of the Act.  Respondent complains because not granted a continuance of the hearing before the Trial Examiner because of engagements on the part of its officers; but this was a matter resting with the sound discretion of the Trial Examiner and the Board and it does not appear that there has been any abuse of the discretion.  The order will be enforced.


2
Order enforced.